Citation Nr: 9935923	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  91-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1944, from December 1944 to March 1946, and from 
March 1947 to March 1952.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1990 rating decision of the 
RO which determined that no new and material evidence had 
been submitted to reopen the claim of service connection for 
PTSD and denied the veteran's claims of service connection 
for phlebitis of both legs, headaches and tinnitus.  

In June 1991, the Board remanded this matter to the RO for 
additional development of the record.  The RO continued to 
deny the veteran's claims and returned the case to the Board.  

In June 1993, the Board determined that the veteran had, in 
fact, submitted new and material evidence relative to the 
claim of service connection for PTSD and reopened the claim 
for de novo review of the record.  The Board continued to 
deny the veteran's claim of service connection for PTSD, as 
well as the remaining claims of service connection for 
phlebitis, headaches and tinnitus.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  In a June 1994 Order, the Court granted a Joint 
Motion for Remand, vacating the Board's decision and 
remanding for additional development.  

In September 1994, the Board remanded the case to the RO for 
compliance with the directives specified in the Court's June 
1994 Order.  The RO continued to deny the veteran's claims 
and returned the case to the Board.  

In August 1997, the Board once again continued the denial of 
the veteran's claims of service connection for PTSD, 
phlebitis, headaches and tinnitus.  The veteran requested 
reconsideration of the decision but, in October 1997, his 
motion was denied.  

The veteran appealed to the Court.  In an April 1999 Order, 
the Court granted a Joint Motion for Remand, vacating the 
Board's decision and remanding for additional development 
only as to the issue of service connection for PTSD and 
dismissed the remaining issues on appeal.  

In December 1999, the Board learned that the veteran had died 
on November [redacted] 1999.  



FINDINGS OF FACT

The veteran is shown to have died on November [redacted] 1999, prior 
to final appellate consideration by the Board.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is shown to have died on November [redacted] 1999, during 
the pendency of the appeal to the Board.  The Board learned 
of the veteran's death in December 1999.  

The Court held in Landicho v. Brown, 7 Vet. App. 42, 44 
(1994), that substitution of the appellant is not permissible 
in cases where the appellant is a veteran who dies while his 
appeal for disability compensation under Chapter 11 of title 
38, U.S. Code, is pending.  

The Court held that the appropriate remedy is to vacate any 
appealed Board decision, thus nullifying the underlying RO 
decision, and to dismiss the appeal.  Landicho v. Brown, 
7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision will 
have no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veteran's entitlements.  Id.  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).  






ORDER

The appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

